UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1682



AURA LABRO KARAGIANNOPOULOS,

                  Plaintiff - Appellant,

          v.


CITY OF LOWELL,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cv-00401-FDW-DCK)


Submitted:   October 8, 2008               Decided:   December 12, 2008


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aura LaBro Karagiannopoulos, Appellant Pro Se. Martha Raymond
Thompson, STOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aura LaBro Karagiannopoulos appeals a district court

order and judgment granting summary judgment to the City of Lowell,

North Carolina, and dismissing her civil rights complaint. We note

Karagiannopoulos in her informal brief failed to challenge the

district court’s findings with respect to the order granting

summary judgment except for two meritless challenges to the court’s

decision to admit and review two items of evidence.          As a result,

she has waived any review by this court of the merits of her

complaint    and   the    district   court’s   findings   leading   to   the

dismissal of her complaint.      See 4th Cir. R. 34(b); Edwards v. City

of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).                We find

Karagiannopoulos’ various challenges to the court’s order denying

the motion for default judgment to be entirely without merit and,

insofar as she claims there was a conspiracy between the district

court and the City of Lowell, such claim is delusional.             We find

the court did not abuse its discretion by denying the motion for

default judgment.        Mitchell v. Brown & Williamson Tobacco Corp.,

294 F.3d 1309, 1316 (11th Cir. 2002); White v. Gregory, 1 F.3d 267,

270 (4th Cir. 1993).       The clear policy of the federal rules is to

encourage whenever possible the disposition of claims on the

merits.     Reizakis v. Loy, 490 F.2d 1132, 1135 (4th Cir. 1974).

“[I]n situations where a party is not responsible for the fault of




                                      2
his   attorney,   dismissal   may       be   invoked   only   in   extreme

circumstances.”   Id.

            Accordingly, we affirm the district court’s order and

judgment.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    3